UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7938



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORLANDOUS L. MAYE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-104, CA-01-1507-AM)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orlandous L. Maye, Appellant Pro Se. Thomas Joseph Krysa, David
Hackney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orlandous Maye seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.*   United States v. Maye,

Nos. CR-99-104; CA-01-1507-AM (E.D. Va. Oct. 9, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       We note that, although Maye states that he raised a claim of
error under Apprendi v. New Jersey, 530 U.S. 466 (2000), in his
petition for certiorari to the Supreme Court after the dismissal of
his first § 2255 motion, he has not made an Apprendi claim in this
proceeding.


                                2